DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the amendment filed 07/28/2022. Claims 1-3, 6-8, 10-12, 16-19 and 21-35 are pending. Claim 3 remains withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 6, 32 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laubert (U.S. 10,603,187 B2) in view of Walkenhorst et al. (U.S. 8,690,928 B1).
Concerning claim 1, Laubert discloses a system for fusing a sacroiliac joint, comprising: an implant body (see Fig. 7 below) configured for engaging both articular surfaces of the sacroiliac joint via an inferior insertion direction that is offset inferiorly with a posterior-anterior direction that is perpendicular to a superior-inferior direction, the implant body being elongated along a first longitudinal axis (see Fig. 4A below) and having a first surface and a second surface opposite the first surface (see Fig. 7 below), wherein the first and second surfaces each are spaced from and extend along the first longitudinal axis; a planar member (see Fig. 7, element 20) that is elongated along a second longitudinal axis (see Fig. 7 below), the planar member having a first tapered hole (see Fig. 5C, element 22a) located at a point along the second longitudinal axis and a second tapered hole, wherein the planar member is operatively coupled to the implant body such that the second longitudinal axis is non- parallel to the first longitudinal axis and traverses an inferior aspect of the sacroiliac joint when placed in vivo; a first fastener configured to be positioned through the first tapered hole (see col. 4, lines 20-30 and lines 47-57); and a second fastener configured to be positioned through the second tapered hole, such that, the first and second fasteners extend generally parallel to the first longitudinal axis (as determined by the position of the hole) of the implant body and substantially traverse an entire length of the implant body when the first and second fasteners are positioned in the first and second tapered holes, respectively (see col. 4, lines 20-30 and lines 47-57).

[AltContent: connector][AltContent: textbox (2nd Tapered Hole )][AltContent: connector][AltContent: textbox (1st Tapered Hole )][AltContent: textbox (2nd Longitudinal Axis )][AltContent: arrow][AltContent: connector][AltContent: textbox (2nd Surface)][AltContent: connector][AltContent: textbox (1st Surface)][AltContent: arrow][AltContent: textbox (Implant Body )]
    PNG
    media_image1.png
    523
    557
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    455
    408
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Cavity)][AltContent: connector][AltContent: textbox (1st Longitudinal Axis)][AltContent: arrow]
    PNG
    media_image3.png
    354
    314
    media_image3.png
    Greyscale


Concerning claim 2, wherein the planar member is substantially straight (see Fig. 7, element 20).
Concerning claim 6, wherein the implant body has a plurality of ridges (see Fig. 3D, element 18b) on one or more of the first surface and the second surface.
Concerning claim 32, a proximal end of the implant body is seated within the planar member (see Fig. 4A below).
Concerning claim 35, the planar member is substantially rectangular (see Fig. 4A below). 

[AltContent: textbox (Substantially Rectangular Shape)][AltContent: textbox (Proximal end of implant body is positioned in the space between the back side of element 20 and the front sides of element 25a)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    492
    546
    media_image4.png
    Greyscale




Laubert disclose the invention substantially as described above. However, Laubert does not explicitly disclose that the fasteners substantially traverse an entire length of the implant body when the first and second fasteners are positioned in the first and second tapered holes. It is noted that Laubert does not go into detail on the length of the bone attachment structure but merely states that apertures 22a and 22b house a bone attachment structure for connecting the plate 20 to bone. Additionally, based on the placement of the tapered holes (see Fig. 1, elements 22a and 223b) the fasteners positioned within the holes would extend generally parallel to the first longitudinal axis. 
Walkenhorst et al. teach a fusion system in the same field of endeavor including first and second fasteners that extend generally parallel to a longitudinal axis of an implant body and substantially traverse and entire length of the implant body when the fasteners are positioned in first and second tapered holes of a planar member (see Fig. 17). Walkenhorst is just one example in the art of screws received within plate openings that extend generally parallel to an implant body and substantially traverse an entire length of the implant body. Another example is U.S. 2005/0101960 A1, Fig. 3. Fusion implants need to be held in place during the fusion process and plates with long screws attached to the fusion implant that grasp bone are a well-known securing concept in the art. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include first and second fasteners within the tapered holes of Lauber’s planar member such that the screws extend generally parallel and substantially traverse an entire length of the implant body, as taught by Walkenhorst et al., in order to hold the implant body securely in place during the fusion process. Implant migration can lead to required revision surgery and nerve pain. Accordingly, measures to secure implants are well known and utilized in the art. 
Claim(s) 23-25, 31 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walkenhorst et al. (U.S. 8,690,928 B1) in view of Petersheim et al. (U.S. 2013/0060337 A1).
Concerning claim 23, Walkenhorst et al. (U.S. 8,690,928 B1) disclose a system for fusing a sacroiliac (SI) joint, comprising: an implant body (see Fig. 17, element 52) configured to engage articular surfaces of the SI joint via an inferior insertion direction, the implant body being elongated along a first longitudinal axis and having a first end, a second end opposite the first end along the first longitudinal axis, a first surface coupled to the first end and the second end, a second surface opposite the first surface and coupled to the first end and the second end, and a cavity that extends from the first surface to the second surface, the implant body defining a length that extends from the first end to the second end, a width that extends from the first surface to the second surface and that is perpendicular to the length, and a height that is perpendicular to the length and the width; a first fastener (see Fig. 17, element 236) configured to engage a first bone location proximate the SI joint; and a second fastener (see Fig. 17 lower screw) configured to engage a second bone location proximate the SI joint, wherein the first and second fasteners are configured to engage the bone so that 1) the implant body is positioned between the first fastener and the second fastener, and 2) the first and second fastener are substantially parallel to the length of the implant body; wherein a proximal head (see Fig. 17, near element 208) of the first and second fasteners are aligned along a plane that intersects a proximal end of the implant body (see below).
However, Walkenhorst et al. does not explicitly disclose at least one instrument configured to be inserted along an inferior insertion direction to prepare the SI joint, wherein the inferior insertion is offset inferiorly with respect to a posterior- anterior direction that 1s perpendicular to a superior-inferior direction. Walkenhorst et al. simply discloses the use of specialized tools or instruments to implant the spacer at the fusion site (see col. 9, lines 63-66).





[AltContent: connector][AltContent: textbox (Plane at Proximal End )][AltContent: connector][AltContent: textbox (2nd End)][AltContent: arrow][AltContent: textbox (2nd Side Surface)][AltContent: arrow][AltContent: textbox (1st Surface)][AltContent: connector][AltContent: textbox (2nd Surface)][AltContent: connector][AltContent: arrow][AltContent: textbox (1st End)][AltContent: connector][AltContent: textbox (1st Side Surface)][AltContent: textbox (1st Longitudinal Axis)][AltContent: arrow][AltContent: textbox (Cavity)][AltContent: arrow]Concerning 
    PNG
    media_image5.png
    464
    503
    media_image5.png
    Greyscale

Petersheim et al. disclose at least one instrument (see Fig. 10, element 400) configured to be inserted along an inferior insertion direction in the same field of endeavor for the purpose of preparing a joint for fusion via an implant.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include at least one instrument configured to prepare the joint, the concept of which is taught by Petersheim et al., in order to smoothly and accurately position a spacer at a joint for fusion. 

Concerning claim 24, Petersheim’s instrument has a proximal end and a distal tip (see Fig. 10, near element 402) opposite the proximal end along an instrument axis, the distal tip configured to engage the articular surfaces of the SI joint along the inferior insertion direction to define a space for receiving the implant body, the distal tip defining a tip width that intersects and is perpendicular to the instrument axis, wherein the width of the implant body is greater than the tip width such that the implant body creates an interference fit in the SI joint when the implant body is placed in the space of the SI joint.
Concerning claim 25, Petersheim’s instrument has a tip width (see Fig. 10, element 402) of the at least one instrument is at least 2 mm smaller than the width of the implant body.
Concerning claim 31, the first and second fasteners substantially traverse an entire length of the implant body (see Fig. 17). 
Concerning claim 34, Walkenhorst et al. disclose the claimed invention except for 
It would have been an obvious matter of design choice to size the implant such that the length and the height are substantially equal, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, it is well known in the implant art that providing multiple spacers of different size is beneficial to fit the particular anatomy of the patient receiving the implant. Factors to consider are other implants in the region, the size of the space receiving the implant, avoidance of nerves or tissues that can’t be altered, patient size and age. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laubert (U.S. 10,603,187 B2) in view of Walkenhorst et al. (U.S. 8,690,928 B1) as applied to claim 1 above, further in view of Paul et al. (U.S. RE38,614E).
Laubert in view of Walkenhorst et al. disclose the invention substantially as described above. However, Laubert in view of Walkenhorst et al. do not explicitly disclose the implant dimensions of claim 7. 
Paul et al. teach a spacer in the same field of endeavor having a length between about 30 mm to about 50 mm, a height between about 15 to about 25 mm, and a width between about 6 mm and about 8 mm (see col. 4, lines 10-23).
It would have been an obvious matter of design choice to alter the size of the implant since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, as specifically disclosed by Paul et al., it is well known in the medical implant art to alter the dimensions of the implant to accommodate a patient’s anatomy. 

Claims and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walkenhorst et al. (U.S. 8,690,928 B1) in view of Petersheim et al. (U.S. 2013/0060337 A1) as applied to claims 23 and 24 above, further in view of Branch et al. (U.S. 2002/0016592 A1).
	Walkenhorst in view of Petersheim et al. disclose the invention substantially as described above. However, Walkenhorst in view of Petersheim et al. do not explicitly disclose that at least one instrument is a cannulated box chisel with a tip width that is between 5 mm and 6 mm.
	Branch et al. teach a cannulated box chisel (see Figs. 25-25d) in the same field of endeavor. The exact tip width is not disclosed however it is well known in the medical implant art to alter the dimensions of instruments to accommodate a patient’s anatomy.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a cannulated box chisel, as taught by Branch et al., in order to prepare the cavity for the spacer.
	
Allowable Subject Matter
Claims 8, 10-12, 16-19, 21, 22 and 33 are allowed.
Claims 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 7/28/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773